Exhibit 99.1 Press Release TIDEWATER INC. ● Pan-American Life Center ● 601 Poydras Street, Suite 1500 ● New Orleans, LA 70130 ● Telephone (504) 568-1010 ● Fax (504) 566-4582 Tidewater Agrees to Short-Term Waivers with its Lenders and Noteholders to Conclude Restructuring Discussions NEW ORLEANS, April 5, 2017 – Tidewater Inc. (NYSE: TDW) has been in restructuring discussions with its principal lenders and noteholders regarding the company’s various debt arrangements. Pending the resolution of those discussions, the company had previously received limited waivers from the necessary lenders and noteholders which waived compliance with certain debt covenants until March 27, 2017, at which time the company announced that the latest waiver extension had expired without a renewal being sought by the company.
